 

Case 1:03-md-01570-GBD-SN Document 6021-1 Filed 02/28/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE TERRORIST ATTACKS ON SEPTEMBER 11, 2001 :

03 MDL 1570 (GBD) (SN)

This Document Relates to:
Hoglan, ef al. v. Iran, ef al.
1:11-cv-07550 (GBD) (SN)

| ORDER FOR: WRIT OF ATTACHMENT AND. EXECUTION
PURSUANT TO 28 U.S.C. §1610(c)

Upon consideration of the evidence and arguments submitted by the Hog/an Plaintiffs,
including Plaintiffs’ Motion For An Order To Permit Attachment And Execution Pursuant To
The Foreign Sovereign Immunities Act, 28 U.S.C. §1610(c), and the Memorandum of Law in
Support thereof, and the exhibits thereto, it is hereby:

(1) ORDERED and DECREED that the Plaintiffs have properly and validly served
the February 26, 2018 Final Order and Judgment on Compensatory Damages and all related
papers (“Final Judgment”) on: (a) the Islamic Republic of Iran, (b) Iran’s Ministry of
Information and Security, (c) the Islamic Revolutionary Guard Corps, (d) Iran’s Ministry of
Petroleum, (e) Iran’s Ministry of Commerce, (f) Iran’s Ministry of Economic Affairs and
Finance, (g) Iran’s Ministry of Defense and Armed Forces Logistics, (h) the Central Bank of Iran
a/k/a Bank Markazi, (i) the National Iranian Gas Company, (j) the National Iranian Oil
Corporation, (k) the National Iranian Tanker Corporation, (1) the National Iranian Gas Company,
(m) the National Iranian Petrochemical Company, (n) [ran Airlines, (0) Ayatollah Ali Hoseini-

Khamenei, (p) Ali Akbar Hashemi Rafsanjani, and (q) Hezbollah (collectively, the

 
 

Case 1:03-md-01570-GBD-SN Document 6021-1 Filed 02/28/20 Page 2 of 3

“Defendants”) in conformity with the method of service required under 28 U.S.C. §1608(e) (see
Antoine v. Atlas Turner, Inc., 66 F.3d 105 (6th Cir. 1995); Straub v. AP Green, Inc., 38 F.3d 448,
454 (9th Cir. 1994));

(2) ORDERED and DECREED that The Islamic Republic of Iran, The Iranian
Ministry of Information and Security, The Islamic Revolutionary Guard Corps, The Iranian
Ministry of Petroleum, The Iranian Ministry of Economic Affairs and Finance, The Iranian
Ministry of Commerce, The tranian Ministry of Defense and Armed Forces Logistics, and The
Central Bank of the Islamic Republic of Iran were each served with the Final Judgment, together
with related papers, through diplomatic channels on or about October 18, 2018;

(3) ORDERED and DECREED that The National Iranian Tanker Corporation, the
National Iranian Oil Corporation, the National Iranian Gas Corporation, the National Iranian
Petrochemical Company, Iran Airlines, Hezbollah, Ayatollah Ali Khamenei, and the Estate of
Akbar Hashemi Rafsanjani were each served with the Final Judgment, together with related
papers, through diplomatic channels, on or about July 17, 2019;

(4) ORDERED and DECREED that a reasonable period of time has elapsed
following (a) the entry of the Final Judgment and (b) the giving of notice of the Final Judgment
to each of the Defendants through diplomatic channels;

(5) ORDERED and DECREED that the requirements of 28 U.S.C. §§1608(e) and
1610(c) have, therefore, been fully satisfied; and,

(6) ORDERED and DECREED that the Hoglan Plaintiffs, as holders of a valid
judgment against a foreign state, certain of its political subdivisions, and certain of its agencies
and instrumentalities, are authorized to pursue attachment in aid of execution of the Final

Judgment against any and all of the Defendants using any means permitted by law.

 
 

Case 1:03-md-01570-GBD-SN Document 6021-1 Filed 02/28/20 Page 3 of 3

 

SO ORDERED:
MAR 1 9 2020 Ging, 6 Dovel
Date: ,
New York, New York GEPRGEP. DANIELS
ITEDSTATES DISTRICT JUDGE
